Rogers, J.
The amount involyed in this controversy is less than $500. There is nothing in the record which this Court can review. A bill of exception seems to have been taken by the appellant to the final judgment, rendered in the cause by the Court a qua. This raises the same question as was presented to us in the case of Moses Lobe & Co. vs. A. Reinach & Co., and it must be determined in the same manner.
It is true that that cause is pending before us on a rehearing, and has not been finally determined. There is in that cause the question presented as to whether or not the bill of exceptions therein is not of itself sufficient to stand as a statement of facts, an issue that cannot possibly be contended for in this case.
Appeal dismissed.